Citation Nr: 0944990	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  99-23 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae (PFB) and onychomycosis from 
October 16, 1997, through August 30, 2002.

2.  Entitlement to an evaluation in excess of 10 percent for 
PFB and onychomycosis from August 30, 2002.

3.  Entitlement to an evaluation in excess of 10 percent for 
multiple joint arthralgias from October 16, 1997, through 
December 10, 2004.

4.  Entitlement to an evaluation in excess of 10 percent for 
limitation of flexion of the left knee (formerly evaluated as 
multiple joint arthralgia) from December 10, 2004.

5.  Entitlement to an evaluation in excess of 10 percent for 
limitation of extension of the left knee (formerly evaluated 
as multiple joint arthralgia) from December 10, 2004.

6.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability from April 30, 1996, through December 
10, 2004.

7.  Entitlement to an evaluation in excess of 10 percent for 
limitation of flexion of the right knee (formerly evaluated 
as a right knee disability) from December 10, 2004.

8.  Entitlement to an evaluation in excess of 10 percent for 
limitation of extension of the right knee (formerly evaluated 
as a right knee disability) from December 10, 2004.

9.  Entitlement to an increased evaluation for low back 
degenerative joint disease (DJD), evaluated as 20 percent 
disabling, prior to September 23, 2002.

10.  Entitlement to an increased evaluation for low back DJD, 
evaluated as 20 percent disabling, from September 23, 2002, 
through September 25, 2003.

11.  Entitlement to an increased evaluation for low back DJD, 
evaluated as 20 percent disabling, from September 26, 2003.

12.  Entitlement to an evaluation in excess of 20 percent for 
hypertension from October 16, 1997, through January 12, 1998.

13.  Entitlement to an evaluation in excess of 20 percent for 
hypertension from January 12, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1993.

This appeal arose before the Board of Veterans' Appeals 
(Board) from October 1996, January 1999, and July 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran testified before the undersigned at 
a Travel Board hearing conducted at the RO in December 2003.  
A transcript is of record.  In August 2004, the case was 
remanded for additional evidentiary development.  Another 
rating action was issued in September 2006.

For purposes of clarification, the Board notes that the July 
1999 rating decision, in part, granted service connection for 
migraine headaches and bronchitis, assigned an increased 
rating for hypertension to 20 percent, and assigned an 
increased rating for lumbosacral strain to 20 percent.  The 
Veteran was notified of that decision on September 8, 1999.  
A VA Form 9 received in October 1999 included argument 
serving as a notice of disagreement with the ratings assigned 
for the service-connected hypertension, lumbosacral strain, 
bronchitis, and migraine headaches, and these issues were 
addressed in an October 2000 Statement of the Case (SOC).  
Thereafter, a copy of the same VA Form 9 that had been 
received in October 1999 (with the date of signature lined 
out and replaced) was received in January 2001.  Thus, as a 
substantive appeal was not received within one year of the 
September 8, 1999, notification of the July 1999 rating 
decision, or within 60 days after the October 2000 SOC, a 
timely appeal to the Board with respect to the claims for 

increased ratings for the service-connected hypertension, 
lumbosacral strain, bronchitis, or migraine headaches was not 
submitted.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302 (2003).

Notwithstanding the above, a December 2002 Supplemental SOC 
(SSOC), in part, addressed the issues of entitlement to 
increased ratings for lumbosacral strain and hypertension.  
The letter accompanying the SSOC, dated in February 2003, 
informed the Veteran that for any issue listed in the SSOC 
but not included in his substantive appeal, he had 60 days to 
perfect his appeal with respect to any such issue.  Given 
that notice, and a statement received within 60 days thereof 
from the Veteran in March 2003, which included disagreement 
with respect to the ratings assigned for lumbosacral strain 
and hypertension, the Board finds that the Veteran has 
perfected appeals to the Board with respect to these issues, 
and they are accordingly listed on the first page of the 
present decision.

This case was again before the Board in April 2007, at which 
time the Board denied the Veteran's claims.  The Veteran 
subsequently appealed the increased-rating issues listed 
above, to the United States Court of Appeals for Veterans 
Claims (Court).  (In addition to the increased-rating issues, 
there were three service-connection issues denied in our 
April 2007 decision; they were abandoned on appeal to the 
Court, and are no longer before the Board.)  In a March 2009 
decision, the Court set aside the Board's April 2007 decision 
for the above listed issues because the notice provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), as 
delineated in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), had not been not satisfied.  Subsequent to the March 
2009 Court decision, the U.S. Court of Appeals for the 
Federal Circuit overruled the 2008 decision of the Court in 
Vazquez-Flores, supra.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009). 

Although ordinarily it is incumbent upon the Board to 
strictly comply with a remand order from the Court, based 
upon the theory of "the law of the case," it is now clear 
that the legal rationale for the Court's remand for Vazquez 
notice regarding the increased-rating issues decided in the 
Board's April 2007 decision has been removed by the later 
decision of the Federal Circuit.  Because there has been an 
intervening change in law by higher authority, it is no 
longer necessary for the Board to comply with the March 2009 
Court remand.  See Chisem v. Brown, 8 Vet. App. 374 (1995); 
Leopoldo v. Brown, 9 Vet. App. 33 (1996) (per curiam).  The 
appeal is therefore properly before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  From October 16, 1997, through August 30, 2002, the 
Veteran's PFB and onychomycosis were manifested by right toe 
onychomycosis and minimal athropic scarring of the beard 
area.

2.  From August 30, 2002, the Veteran's PFB and onychomycosis 
have been manifested by a beard with no evidence of PFB or 
any resulting disfigurement and no involvement of 20 to 40 
percent of an exposed area, and only slight onychomycosis of 
the great toenails.

3.  From October 16, 1997, through December 10, 2004, the 
Veteran's left knee disorder (formerly rated as multiple 
joint arthralgia) was manifested by noncompensable limitation 
of motion of a major joint.

4.  From December 10, 2004, the Veteran's left knee joint 
disorder has been manifested by flexion limited to no more 
than 45 degrees.

5.  From December 10, 2004, the Veteran's left knee joint 
disorder has been manifested by extension limited to no more 
than 10 degrees.

6.  From April 30, 1996, through December 10, 2004, the 
Veteran's right knee disability was manifested by 
noncompensable limitation of motion and X-ray evidence of 
degenerative changes.

7.  From December 10, 2004, the Veteran's right knee joint 
disorder has been manifested by flexion limited to no more 
than 45 degrees.




8.  From December 10, 2004, the Veteran's left knee joint 
disorder has been manifested by extension limited to no more 
than 10 degrees.

9.  The Veteran's low back DJD is manifested by complaints of 
low back pain, moderate limitation of motion, and no sensory 
deficits.

10.  There are no neurological deficits involving the sciatic 
nerve; muscle strength is normal, and there is no atrophy or 
muscle spasm.

11.  From October 16, 1997, through January 12, 1998, the 
Veteran's hypertension was manifested by diastolic blood 
pressure readings predominantly of no more than 110, with 
associated vascular headaches.

12.  From January 12, 1998, the Veteran's hypertension has 
been manifested by diastolic blood pressure readings 
predominantly of no more than 110 and systolic readings of 
less than 200.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for PFB and onychomycosis from October 16, 1997, through 
August 30, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.7, 4.20, Diagnostic Codes (DCs) 
7899-7806 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for PFB and onychomycosis from August 30, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.7, 4.20, DCs 7899-7806 (2009).


3.  The criteria for an evaluation in excess of 10 percent 
for multiple joint arthralgias from October 16, 1997, through 
December 10, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59, DCs 8850-5002 (2004).

4. The criteria for an evaluation in excess of 10 percent for 
limitation of flexion of the left knee (formerly evaluated as 
multiple joint arthralgia) from December 10, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 
4.45, 4.59, DCs 5260 (2009).

5.  The criteria for an evaluation in excess of 10 percent 
for limitation of extension of the left knee (formerly 
evaluated as multiple joint arthralgia) from December 10, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.59, DCs 5261 (2009).

6.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability from April 30, 1996, through 
December 10, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59, DCs 5299-5010 (2004).

7.  The criteria for an evaluation in excess of 10 percent 
for limitation of flexion of the right knee (formerly 
evaluated as a right knee disability) from December 10, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.59, DCs 5260 (2009).

8.  The criteria for an evaluation in excess of 10 percent 
for limitation of extension of the right knee (formerly 
evaluated as a right knee disability) from December 10, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.59, DCs 5261 (2009).

9.  The criteria for an increased evaluation for low back 
DJD, evaluated as 20 percent disabling, prior to September 
23, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, Part 4, including 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
DC 5293 (2002).

10.  The criteria for an increased evaluation for low back 
DJD, evaluated as 20 percent disabling, from September 23, 
2002, through September 25, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.321, Part 4, including §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, DC 5293 (2003).

11.  The criteria for an increased evaluation for low back 
DJD, evaluated as 20 percent disabling, from September 26, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, Part 4, including 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
DCs 5253 to 5243 (2009).

12.  The criteria for an evaluation in excess of 20 percent 
for hypertension from October 16, 1997, through January 12, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, DC 
7101 (2002).

13.  The criteria for an evaluation in excess of 20 percent 
for hypertension from January 12, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, DC 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA enhanced VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or SSOC.  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by the 
RO which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Under the Federal Circuit Court's recent decision in Vazquez-
Flores v. Shinseki, supra, in a claim for increase, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  

In December 2001, September 2004, October 2004, and January 
2005, VA sent the Veteran letters informing him of the types 
of evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
letters informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the rating decisions, SOCs, 
and SSOCs explained the basis for the RO's action, and the 
SOC and SSOCs provided him with additional periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations: 
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain on movement, swelling, deformity or atrophy of disuse; 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The Board notes that, during the pendency of the Veteran's 
appeal, substantive changes were made twice to the portion of 
the Rating Schedule that addresses spine disease, including 
intervertebral disc syndrome, Diagnostic Code 5293.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, DC 5293 (2003)).  These changes became effective on 
September 23, 2002.  See also 68 Fed. Reg. 51,454, 51,458 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-
5243).  These changes became effective on September 26, 2003.  
The regulations for rating skin disorders and those for 
evaluating cardiovascular disorders, to include hypertension, 
were changed effective August 30, 2002, and January 12, 1998, 
respectively.  The Veteran was notified of these changes in 
an October 2000 SOC, and in December 2002 and September 2006 
SSOCs.  

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.2, 4.6.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

1.  Pseudofolliculitis barbae and onychomycosis

A July 1995 treatment note indicated that there was no 
evidence of a rash; however, there was a slight hypopigmented 
area on the dorsum of the Veteran's hand.  A December 1998 
examination noted that the nail of the right great toe had 
onycholysis, with patchy yellowish discoloration affecting 
the entire nail.  He had PFB with minimal athropic scarring.

At his Travel Board hearing before the undersigned, the 
Veteran stated that his face would get bumps and that he 
would use heat on them.  He also noted that he would get 
blistering.  The condition was reported to be worse in warm 
weather.  He stated that he had last seen a dermatologist in 
2002.  He said he took oral medications for treatment.  He 
also referred to an infected toe in service.

The Veteran was afforded a VA examination in November 2004.  
There was no evidence of PFB; however, he did have multiple, 
scattered small ice-pick scars on both cheeks with no 
indication of keloid or hypertrophic scar formation and no 
hair loss in the beard area.  There was mild interdigital 
maceration between several of the toes.  The great toenails 
appeared slightly hyperkeratotic and thickened, with some 
subungual debris and slight yellowish discoloration.  The 
assessment was history of PFB, currently well-controlled, and 
evidence of tinea pedis with possible onychomycosis of both 
great toenails.

Another VA examination was conducted in September 2005.  The 
Veteran noted that he had not shaved for several years, and, 
because of that, he would have very little PFB.  There was no 
evidence of disfigurement; and the examiner felt that the 
Veteran looked quite normal.  There would be about 30 percent 
of the face and anterior neck affected by PFB if he had 
shaved.  The diagnosis was onychomycosis of the toenails, 
with no evidence of tinea pedis.  A February 2005 treatment 
note indicates that there was no evidence of PFB.

As noted above, during the pendency of this appeal, the 
rating criteria for evaluating skin disorders were amended 
effective August 30, 2002.  Prior to that date, a 10 percent 
evaluation was warranted with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation required exudation or constant 
itching, extensive lesions or marked disfigurement.  A 50 
percent evaluation required ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R. 
Part 4, DC 7806 (2002).

The amended rating criteria indicate that a 10 percent 
evaluation is warranted when there is at least 5 percent, but 
less than 20 percent of the entire body involved, or; at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12 
month period.  A 30 percent evaluation requires 20 to 40 
percent of the entire body involved or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of 6 weeks or more, but not constantly, 
during the past 12 month period.  A 60 percent evaluation 
requires more than 40 percent of the entire body involved or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12 
month period.  See 38 C.F.R. Part 4, DC 7806 (2009).

After a careful review of the evidence of record, the Board 
finds that at no time between October 16, 1997, and August 
30, 2002 (the date of the amendment to the rating criteria) 
was an evaluation in excess of 10 percent warranted for the 
service-connected PFB and onychomycosis.  There was no 
indication that the Veteran's condition was manifested by 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  The evidence did not show any evidence of a 
rash, just a slightly hypopigmented area on the dorsum of the 
left hand.  There was some indication of onychomycosis of the 
right great toenail, with only minimal scarring of the beard 
area.  This evidence does not support a finding of 
entitlement to a 30 percent evaluation under the rating 
criteria then in effect.

Nor does the evidence on and after August 30, 2002, support a 
finding of entitlement to a 30 percent disability evaluation.  
There was no evidence of PFB because the Veteran had not 
shaved for several years; therefore, while the examination 
conducted in September 2005 had suggested that 30 percent of 
an exposed area (the face and anterior neck) would have been 
involved were he shaving, such involvement was not actually 
present.  There was only some onychomycosis of the great 
toenails.  This evidence does not indicate active involvement 
of 20 to 40 percent of the entire body or of involvement of 
20 to 40 percent of exposed areas affected.  There was also 
no suggestion that he had had to use systemic therapy or 
other immunosuppressive drugs for a duration of 6 weeks or 
more, but not constantly, over the past 12-month period.  
Therefore, there is no indication in the record that an 
evaluation in excess of 10 percent from August 30, 2002, has 
been established.

Therefore, it is concluded that the preponderance of the 
evidence is against the Veteran's claim for an evaluation in 
excess of 10 percent under the old rating criteria from 
October 16, 1997, to August 30, 2002, and under the revised 
rating criteria effective from August 30, 2002.

2.  Multiple joint arthralgias

An August 1994 treatment note indicated that the Veteran had 
polyarthralgias and nonspecific tenderness with full range of 
motion of the left shoulder, low back, and right foot.  In 
November 1996, he was noted to have right olecranon bursitis, 
probably secondary to gout.  

A December 1998 examination of the Veteran noted his 
complaints of constant aching in the shoulders, elbows, 
wrists, hips, and ankles.  He stated that these complaints 
were not related to any specific injury but to physical 
activities while stationed in Saudi Arabia.  His neck showed 
no atrophy and no spasm.  Forward flexion was to 45 degrees; 
extension was to 40 degrees; bilateral rotation was to 
60 degrees; and side bending was to 40 degrees bilaterally.  
His elbows showed no swelling or effusion.  Flexion was to 
130 degrees; and he lacked 10 degrees of full extension.  
Pronation and supination were to 80 degrees.  There was also 
no swelling or effusion of the wrists.  Flexion and extension 
were to 50 degrees and his ulnar and radial deviation were to 
30 degrees bilaterally.  There was no atrophy of the hips; 
flexion was to 130 degrees and extension was to 0 degrees.  
Abduction was to 60 degrees; adduction was to 25 degrees; 
internal rotation was to 30 degrees; and external rotation 
was to 45 degrees.  His ankles showed no effusion, swelling, 
or varus or valgus instability.  Plantar flexion was to 40 
degrees; extension was to 20 degrees; eversion was to 0 
degrees; and inversion was to 10 degrees.  He complained of 
pain to palpation and on extreme range of motion of all the 
joints.  The diagnosis was multiple joint pains of unknown 
etiology.

In his testimony before the undersigned in December 2003, the 
Veteran stated that he had pain in the heels, especially if 
he tried to run on hard surfaces.  He stated that he took 
Motrin to control this pain.

VA reexamined the Veteran in September 2005.  He denied any 
wrist pain at all and referred to one episode of right elbow 
bursitis.  The Veteran also denied any problems with the left 
elbow.  The right elbow displayed 145 degrees of flexion and 
0 degrees of extension.  Pronation was to 80 degrees and 
supination was to 85 degrees.  The diagnosis was gouty 
arthritis of the right elbow and it was opined that this 
condition was not related to service since there was no 
suggestion of any gouty arthritis in the service medical 
records.  There was no disorder found of the left elbow, 
wrists, ankles, or left knee.  

Another VA examination performed in March 2006 noted that the 
left knee displayed 10 degrees of extension and 45 degrees of 
flexion.  There was no laxity, but there was pain on motion.  
The diagnosis was chronic left knee pain of unknown cause.

After a careful review of the evidence of record, the Board 
finds that there is no suggestion that an evaluation in 
excess of 10 percent during the evaluation period in question 
is warranted.  Prior to December 10, 2004, there is no 
suggestion that more than a 10 percent evaluation was 
justified.  This condition was rated as analogous to 
rheumatoid arthritis under the provisions of 38 C.F.R. Part 
4, DC 5002.  This code provides percentage evaluations as 
follows:

With constitutional manifestations associated with active 
joint involvement, totally incapacitating
10
0
Less than criteria for 100% but with weight loss and 
anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods
60
Symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year
40
One or two exacerbations a year in a well-established 
diagnosis
20
For chronic residuals: For residuals such as limitation of 
motion or ankylosis, favorable or unfavorable, rate under the 
appropriate diagnostic codes for the specific joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5002. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The record from October 16, 1997, through December 10, 2004, 
showed that, while range of motion of the affected joints was 
noncompensable, there were indications of some limits of 
various joints, and evidence of painful motion.  However, 
this evidence did not demonstrate that he had experienced one 
to two exacerbations per year.  Therefore, an evaluation in 
excess of 10 percent was not warranted at any time between 
October 16, 1997, and December 10, 2004. 

Since December 10, 2004, the Veteran has been assigned a 10 
percent evaluation for limitation of flexion and another 10 
percent evaluation for limitation of extension of the left 
knee.  The evidence of record shows no involvement of any 
other joint.  According to 38 C.F.R. Part 4, DC 5260, a 10 
percent evaluation is warranted when flexion is limited to 45 
degrees; a 20 percent evaluation requires limitation to 30 
degrees, and a 30 percent evaluation requires limitation to 
15 degrees.  According to 38 C.F.R. Part 4, DC 5261, 
limitation of extension to 10 degrees warrants a 10 percent 
evaluation; a 20 percent evaluation requires limitation to 15 
degrees; a 30 percent evaluation requires limitation to 20 
degrees; a 40 percent evaluation requires limitation to 30 
degrees; and a 50 percent evaluation requires limitation to 
45 degrees.  The 10 percent evaluations were awarded based on 
the evidence which showed that extension of the left knee was 
limited to 10 degrees and that flexion was limited to 45 
degrees.  There is no suggestion that extension is limited to 
15 degrees or that flexion in limited to 30 degrees, as would 
be required to warrant the assignment of 20 percent 
disability evaluations.  

Therefore, the preponderance of the evidence is against the 
Veteran's claim for an evaluation in excess of 10 percent for 
arthralgias of the joints from October 16, 1997, through 
December 10, 2004, and for evaluations in excess of 10 
percent for the limitations of flexion and extension of the 
left knee joint from December 10, 2004.


3.  Right knee

The relevant evidence of record includes a December 1998 
examination of the Veteran.  His right knee displayed no 
varus or valgus instability and no effusion or crepitus.  The 
Lachman's and McMurray's signs were negative.  The pivot 
shift and the apprehension tests were also within normal 
limits.  He complained of pain on deep palpation and on the 
extremes of range of motion.

VA examined the Veteran in December 2004.  The examiner noted 
that the right knee looked normal.  There was no laxity, and 
the knee displayed 40 degrees of extension (with pain at 40 
degrees) and flexion at 45 degrees (with pain at 30 degrees).  
There was no additional limitation caused by pain, fatigue, 
weakness, or lack of endurance after slow repeated movement.  
The diagnosis was chronic right knee strain.

During a September 2005 VA reexamination, the Veteran stated 
that his right knee bothered him, but usually only during 
changes in the weather.  An X-ray showed mild narrowing of 
the medial joint compartment.  The examiner noted that the 
joint looked normal, and there was no laxity.  Range of 
motion was from 0 to 45 degrees.  The diagnosis was of post-
traumatic osteoarthritis of the right knee.

The Veteran was afforded another VA examination in March 
2006.  Again, the examiner noted that the knee joint looked 
normal.  There was no laxity, extension was to 0 degrees, and 
he stated that this movement caused pain at the kneecap.  
Flexion was to 45 degrees, and his gait was normal.  On 
repeated slow motion, he was not additionally limited by 
pain, fatigue, weakness, or lack of endurance.  The diagnosis 
was right knee pain attributed to patellofemoral syndrome and 
mild degenerative osteoarthritis.

From April 30, 1996, to December 10, 2004, the Veteran's 
right knee condition was rated as 10 percent disabling under 
38 C.F.R. Part 4, DC 5010 (2004), under which traumatic 
arthritis is to be rated as degenerative arthritis.  
38 C.F.R. Part 4, DC 5003 (2004), states that degenerative 
arthritis established by X-ray findings will be rated 


on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint of group of minor joints affected 
by limitation of motion to be combined, not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent evaluation requires X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  While the evidence during this time period 
clearly showed X-ray evidence of arthritis in two or more 
major joints, there was no suggestion that he had occasional 
incapacitating exacerbations.  As a consequence, there is no 
evidence to support a finding of entitlement to a 20 percent 
disability evaluation during this time period.

From December 10, 2004, the Veteran has been assigned 
separate 10 percent evaluations for limited flexion and 
extension of the right knee.  As noted above, a 10 percent 
evaluation is warranted when flexion is limited to 45 
degrees, a 20 percent evaluation requires limitation to 30 
degrees, and a 30 percent evaluation requires limitation to 
15 degrees.  See 38 C.F.R. Part 4, DC 5260.  Under DC 5261, 
limitation of extension to 10 degrees warrants a 10 percent 
evaluation; a 20 percent evaluation requires limitation to 15 
degrees; a 30 percent evaluation requires limitation to 20 
degrees; a 40 percent evaluation requires limitation to 
30 degrees; and a 50 percent evaluation requires limitation 
to 45 degrees.  The evidence simply does not demonstrate that 
the flexion is limited to 30 degrees or that extension is 
limited to 15 degrees, as would be required to warrant the 
assignment of 20 percent disability evaluations.

Therefore, it is concluded that the preponderance of the 
evidence is against finding that evaluations in excess of 10 
percent are warranted for the right knee disability at any 
time between April 30, 1996, and the present.

4.  Low back

The relevant evidence of record includes a neurological 
December 1998 examination of the Veteran.  He noted a long 
history of low back pain, mechanical in type, which became 
worse with physical activity.  Over the years, he had 
suffered exacerbations when he ran or flexed.  He noted 
discomfort on a wide range of spinal motion.  The Veteran 
reported pain that did not radiate, and there was no 
weakness.  The physical examination noted no postural 
deformities and no abnormal movement.  He could walk without 
deficit, and there was mild pain and muscle spasm in the 
lumbar spine.  He displayed normal motor strength and the 
sensory examination was within normal limits.  The diagnosis 
was mechanical low back pain.

At a December 1998 orthopedic examination, the Veteran had 50 
degrees of forward flexion, 20 degrees of extension, 45 
degrees of bilateral rotation, and 30 degrees of side bending 
bilaterally.  The straight leg raises were negative and the 
deep tendon reflexes were equal and symmetric.  There was no 
weakness and no muscle atrophy.  

Private treatment records from 2000 through 2002 showed that 
the Veteran complained of chronic low back pain.  At 
September 2002 VA treatment the Veteran complained of back 
pain he had had for two months that was achy in nature and 
had a severity of two to three out of ten.  At September 2004 
VA treatment the Veteran said that his back pain had recently 
increased in severity.  X-rays of the lumbar spine were 
normal.  

In December 2004, the Veteran was afforded a VA examination.  
He stated that his back hurt all the time.  However, it was 
noted that he went to the gym every morning.  He had 20 
degrees of extension and 45 degrees of forward flexion.  
Rotation was to 20 degrees bilaterally.  He was noted to be 
incapable of repeated motion, and the diagnosis was chronic 
low back strain.

At February 2005 VA treatment the Veteran reported that his 
back pain had recently worsened a little bit.  The pain was 
mostly localized in the low back, but occasionally he had 
pain down the left lower extremity and his left leg would 
give out.  Overall the pain was a four to five out of ten in 
severity, and Motrin seemed to help.  At July 2005 VA 
neurology treatment the Veteran rated his pain as a six out 
of ten.  Sensory examinations were intact, although deep 
tendon reflexes were noted to be generally depressed.  
Sitting straight leg raises were "OK" to 70 degrees, 
although supine straight leg raises caused a flare-up of back 
pain.  The Veteran was diagnosed with chronic back pain 
secondary to chronic strain/DJD with minimal radicular 
symptoms and findings.

VA reexamined the Veteran in September 2005.  The Veteran 
stated that walked 2.3 miles a day and did calisthenics every 
day.  However, he said that he was not able to run or jog.   

At December 2005 VA neurology treatment the Veteran reported 
that there had been no change in his chronic back pain since 
the July 2005 treatment.  He was using occasional Motrin 800 
mg with some benefit.

Prior to September 23, 2002, under 38 C.F.R. Part 4, DC 5295 
(2002), lumbosacral strain was assigned a noncompensable 
evaluation when there were slight subjective symptoms only.  
A 10 percent evaluation required characteristic pain on 
motion.  A 20 percent evaluation required muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in the standing position.  A 40 percent evaluation 
required severe residuals, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

While the Veteran's low back disability caused constant low 
back pain and some muscle spasm, there was no indication that 
there was listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  Therefore, the Veteran did not qualify for an 
evaluation in excess of 20 percent under DC 5295 prior to 
September 23, 2002. 

The Board has also evaluated the Veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 20 percent.  However, the Veteran was never 
diagnosed with fracture of his vertebra, nor does his medical 
evidence show he had ankylosis of any portion of his spine.  
Therefore, DCs 5285-5289 (2002) are not for application.

DC 5292 provides a 10 percent disability rating for slight 
limitation of motion of the lumbar spine, 20 percent 
disability for moderate limitation of motion, and 40 percent 
disability for severe limitation of motion of the lumbar 
spine.  The evidence does not indicate that the Veteran 
suffered from severe range of motion, and the Board finds 
that the 20 percent evaluation assigned adequately 
compensates the veteran for his demonstrated range of motion.

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended, under 38 C.F.R. § 
4.71a, DC 5293 (2006).  However, in the instant case, there 
is no indication that the Veteran has ever been diagnosed 
with intervertebral disc syndrome related to his service-
connected lumbosacral strain.  

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for rating intervertebral disc syndrome were 
renumbered and are now located at 38 C.F.R. § 4.71a, DD 5243 
(2006).  The specific criteria, however, were not amended 
from those of 2002, except for the alternate criteria for 
rating the disability under the General Rating Formula  for 
the spine.  The criteria for the General Rating Formula for 
Diseases and Injuries of the Spine (DCs 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30% 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the 
combined range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.  

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

The Board first finds that an increased rating based on 
incapacitating episodes is not warranted.  As noted above, 
the Veteran has not been diagnosed with intervertebral disc 
syndrome for which he has been prescribed bed rest by a 
physician.

As to rating the orthopedic manifestations of the Veteran's 
lumbar DJD under the general rating formula, an increase to 
30 percent is not warranted because the Veteran has not 
demonstrated that forward flexion of the thoracolumbar spine 
was greater than 30 degrees but not greater then 60 degrees.  
Given the fact that the Veteran does not have spasms or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour (such as scoliosis, reversed 
lordosis, or abnormal kyphosis), the Board finds that the 20 
percent evaluation assigned adequately compensates him for 
the current degree of disability resulting from his 
lumbosacral strain.   

Finally, the Board notes that we have considered the 
Veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to his disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
service-connected low back disability are contemplated in the 
20 percent rating assigned by the Board.  There is no 
indication that pain, due to disability of the spine, has 
caused functional loss greater than that contemplated by the 
20 percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, the criteria required for the assignment of the next 
higher disability evaluation.  38 C.F.R. § 4.40, 4.45; DeLuca 
v. Brown, supra.

5.  Hypertension

The relevant evidence of record includes treatment records 
from Howard Air Force Base developed between 1997 and 1999.  
The Veteran's diastolic pressure readings ranged between 89 
and 108.  His systolic pressure ranged between 139 and 158.

A December 1998 examination noted that the Veteran had had 
high blood pressure since 1991.  He was diagnosed with high 
blood pressure associated with vascular headaches.  1998 and 
1999 private treatment records from W.H.M.C. noted blood 
pressure readings of 135/83 and 148/93.  

The Veteran was afforded a VA examination in June 2002.  His 
blood pressure was taken three times during the examination, 
and was 180/100 each time.  VA treatment records developed 
between 2000 and 2006 show that his diastolic pressure 
readings ranged between 68 and 125.  His systolic pressure 
readings ranged between 110 and 162.  

From October 16, 1997, through January 12, 1998, a 10 percent 
evaluation was warranted when diastolic pressure was 
predominantly 100 or more.  A 20 percent evaluation required 
diastolic pressure predominantly 110 or more with definite 
symptoms.  A 40 percent evaluation required diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms.  A 60 percent evaluation required diastolic 
pressure predominantly 130 or more and severe symptoms.  
38 C.F.R. Part 4, DC 7101 (1999).

From January 12, 1998, a 10 percent evaluation is warranted 
with diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation requires 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  A 40 percent disability 
requires diastolic pressure predominantly 120 or more, and a 
60 percent evaluation requires diastolic pressure 
predominantly 130 or more.  38 C.F.R. Part 4, DC 7101 (2009).

Upon careful review of the evidence of record, it is found 
that an evaluation in excess of 20 percent between October 
16, 1997, through January 12, 1998, has not been established.  
There is no suggestion in the record that the Veteran's 
diastolic pressure was predominantly 120 or more, nor is 
there any indication that he had moderately severe symptoms 
associated with his blood pressure.  Rather, the evidence 
indicates that his diastolic pressure was no more than 
predominantly 110, and was associated with some vascular 
headaches.  Therefore, we find that during that time period 
no more than a 20 percent disability evaluation was 
warranted.

The evidence also shows that entitlement to an evaluation in 
excess of 20 percent from January 12, 1998 (the date the 
regulations were amended) for his hypertension has not been 
established.  As noted above, this evidence does not show 
that his diastolic pressure readings were predominantly 120 
or more.  Rather, his diastolic readings averaged no more 
than 110.  As a consequence, the Board finds that the 
20 percent evaluation assigned since January 12, 1998, 
adequately compensates the Veteran for the degree of 
disability resulting from his service-connected hypertension.

In conclusion, the Board finds that the preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 20 percent under the old rating criteria from October 16, 
1997, through January 12, 1998, and under the revised rating 
criteria effective from January 12, 1998.

6.  Extraschedular and Staged Evaluations

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.

In light of the holding in Fenderson and Hart, supra, the 
Board has considered whether the Veteran is entitled to 
additional "staged" ratings for the disabilities at issue, 
as the Court indicated can be done in this type of case.  
Based upon the record, we find that at no time since the date 
of the claim have the disabilities on appeal been more 
disabling than as currently rated under the present decision 
of the Board. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae (PFB) and onychomycosis from 
October 16, 1997, through August 30, 2002, is denied.

Entitlement to an evaluation in excess of 10 percent for PFB 
and onychomycosis from August 30, 2002, is denied.

Entitlement to an evaluation in excess of 10 percent for 
multiple joint arthralgias from October 16, 1997, through 
December 10, 2004, is denied.

Entitlement to an evaluation in excess of 10 percent for 
limitation of flexion of the left knee (formerly evaluated as 
multiple joint arthralgia) from December 10, 2004, is denied.

Entitlement to an evaluation in excess of 10 percent for 
limitation of extension of the left knee (formerly evaluated 
as multiple joint arthralgia) from December 10, 2004, is 
denied.

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability from April 30, 1996, through December 
10, 2004, is denied.


[Continued on Next Page]


Entitlement to an evaluation in excess of 10 percent for 
limitation of flexion of the right knee (formerly evaluated 
as a right disability) from December 10, 2004, is denied.

Entitlement to an evaluation in excess of 10 percent for 
limitation of extension of the right knee (formerly evaluated 
as a right disability) from December 10, 2004, is denied.

Entitlement to an increased evaluation for low back 
degenerative joint disease (DJD), evaluated as 20 percent 
disabling, prior to September 23, 2002, is denied.

Entitlement to an increased evaluation for low back DJD, 
evaluated as 20 percent disabling, from September 23, 2002, 
through September 25, 2003, is denied.

Entitlement to an increased evaluation for low back DJD, 
evaluated as 20 percent disabling, from September 26, 2003, 
is denied.

Entitlement to an evaluation in excess of 20 percent for 
hypertension from October 16, 1997, through January 12, 1998, 
is denied.

Entitlement to an evaluation in excess of 20 percent for 
hypertension from January 12, 1998, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


